Simmons, Justice.
Under the facts as alleged in the pleadings in this case, the court did not err in dismissing the bill. The newly discovered evidence consists of certain entries made by King, the father of the litigants, in a memorandum-book which was found after the decree was rendered on the first trial of the ease. That memorandum is headed: uApril 16th, 1859. A memorandum of donations made by D. K. King to his children.” Then follow several entries of donations made to his *454different children in April, November and December, 1859. This on its face appears to be a memorandum of gifts made by the father to his children, instead of advancements. He calls it a “ donation ” and not an “ advancement.” See Code, §2580. There is no other fact alleged in the bill which would tend to show that the father intended this as an advancement, except it is alleged that the other amounts received by his children in the first bill were not charged in this memorandum or in any other writing which had been found. It is claimed, however, by counsel for the plaintiffs in error that this was a matter to be submitted to the jury and not a matter to be decided by the judge. If he had submitted it to the jury, it is not certain or sure, under the allegations in the bill, that the jury would have found that the amounts entered in this memorandum were intended as advancements and not as gifts. The court was as fully competent to determine whether the word donations meant advancements, as the jury would have been. This memorandum having been made in the year 1859, and the father having lived (as we can infer from the pleadings in the ease) up to the year 1884 or ’5, and never having called the attention of his family to the memorandum, — taking this fact and all other facts as disclosed by the pleadings' into consideration, — we think the court did right in dismissing the bill and in allowing the first decree in the case to stand.
The bill filed by. the administrators to open the decree in this case having been properly dismissed, there was no error in dismissing the answers of two of the defendants, filed by them in the nature of cross-bills.

Judgment affirmed.